United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                    __________________________________

                    Nos. 99-3595EA, 99-3601EA, 99-4218EA
                    __________________________________

      _____________                  *
                                     *
      No. 99-3595EA                  *
      _____________                  *
                                     *
Willie Mae Young,                    *
                                     *
            Appellee,                *
                                     *
      v.                             *
                                     *
                                     *
City of Little Rock, a Public Body   *
Corporate,                           *   On Appeal from the United
                                     *   States District Court
            Appellant.               *   for the Eastern District
                                     *   of Arkansas.
      _____________                  *
                                     *
      No. 99-3601EA                  *
      _____________                  *
                                     *
Willie Mae Young,                    *
                                     *
            Appellant,               *
                                     *
      v.                             *
                                     *
                                     *
City of Little Rock, a Public Body   *
Corporate; James Brown, Badge        *
Number 16781, Little Rock Police          *
Department, in his individual capacity;   *
Robert Haggard; and Shirley Shook,        *
in her individual capacity,               *
                                          *
             Appellees.                   *
                                          *
      _____________                       *
                                          *
      No. 99-4218EA                       *
      _____________                       *     On Appeal from the United
                                          *     States District Court
Willie Mae Young,                         *     for the Eastern District
                                          *     of Arkansas.
             Appellee,                    *
                                          *
      v.                                  *
                                          *
                                          *
City of Little Rock, a Public Body        *
Corporate,                                *
                                          *
             Appellant.                   *

                                     ___________

                             Submitted: December 15, 2000
                                 Filed: May 2, 2001
                                  ___________

Before WOLLMAN, Chief Judge, RICHARD S. ARNOLD and HANSEN, Circuit
      Judges.
                             ___________




                                          -2-
RICHARD S. ARNOLD, Circuit Judge.

      A jury awarded Willie Mae Young $100,000 in her 42 U.S.C. § 1983 action
arising out of her arrest and detention by the City of Little Rock Police Department.
Ms. Young and the City cross-appeal, each challenging various aspects of the District
Court's1 final judgment. We affirm in all respects.


                                          I.


      A car in which Ms. Young was a passenger was stopped for a minor traffic
violation by Little Rock Police Officer James Brown at about 3:30 p.m on a Saturday
afternoon. Officer Brown 's car computer indicated an active arrest warrant for Ms.
Young (for failure to report and pay probation fees).           He called a police
communications operator, Shirley Shook, for verification of the warrant and was told
that the warrant was for Ms. Young. In actuality, this warrant was for Ms. Young's
sister-in-law, Glenda Marie Walker, who had on occasion used Ms. Young's name as
an alias. Ms. Shook misread the information on her computer and failed to notice that
Ms. Young's name was listed only as an alias.


      Officer Brown took Ms. Young to the Pulaski County jail. The City does not
have its own jail but uses the one operated by Pulaski County. At the jail, the intake
deputy, Yvonne Engram, accepted Ms. Young for lock-up even though the copy of the
warrant which had been faxed to the jail showed Ms. Walker as the subject of the
warrant. When he saw the copy of the warrant and attached photograph, Officer
Brown thought he had made a mistake and at approximately 6:00 p.m. told a supervisor
on duty, Sergeant Robert Haggard, about it. Sergeant Haggard told Officer Brown to


      1
       The Hon. Susan Webber Wright, Chief Judge, United States District Court for
the Eastern District of Arkansas.

                                         -3-
seek guidance from the Little Rock Police Department's detectives' office. Officer
Brown did so and reported back that he was told Ms. Young would have to remain in
jail until Monday morning, when a judge could decide what to do. During this
detention, Ms. Young was strip searched.


      On Monday morning in the courtroom, the municipal court judge determined that
the wrong person had been arrested and ordered Ms. Young released. Instead of
releasing Ms. Young, a City police officer returned her to a holding cell, where she
remained for approximately 30 minutes. She was then chained to other female
detainees and transported back to the County jail, where her clothing and belongings
were. While there – approximately 2 ½ hours – she was again strip searched. Out-
processing was completed and Ms. Young was released at about 2:00 p.m.


                                         II.


      Ms. Young filed this action under 42 U.S.C. § 1983 claiming that her Fourth and
Fourteenth Amendment rights were violated. She named as defendants the City;
Officer Brown, Ms. Shook, Sergeant Haggard, and Deputy Engram, all in their
individual capacities; and Randy Johnson, in his official capacity as Pulaski County
Sheriff.


      In considering pre-trial motions to dismiss and for summary judgment, the
District Court determined that Ms. Young's arrest and pre-hearing detention did not
violate the Fourth Amendment. The Court first concluded that Officer Brown's actions
at the time of the arrest were objectively reasonable in light of the facts and
circumstances confronting him, and that Ms. Shook did not know her actions would
lead to the arrest of an innocent person. The Court then concluded that the judicial
hearing to determine probable cause which was provided within 46 hours of Ms.
Young's arrest met constitutional requirements for her pre-hearing detention.

                                        -4-
According to the Court, an objective view of the facts known to Officer Brown and
Sergeant Haggard prior to the hearing "did not negate, beyond a reasonable doubt, the
probable cause that supported Young's detention." The Court also concluded that no
evidence existed that the City had a policy or custom which caused Ms. Young's pre-
hearing detention. Based on these conclusions, the District Court dismissed Sergeant
Haggard, Ms. Shook, and Ms. Engram, granted summary judgment to Officer Brown,
and granted summary judgment to the City for any claim based on the arrest and
detention before the judge's order of release.


      Sheriff Johnson and Ms. Engram, the County defendants, settled the claims
against them for $47,500, and the remaining claims against the City, based on Ms.
Young's post-hearing detention, proceeded to trial. The jury returned a verdict in favor
of Ms. Young and, by special verdict form, awarded her damages for two separate
periods of time – $35,000 for the time in the holding cell ("period one"), and $65,000
for the time back at the County jail ("period two").


      The District Court offset this award in light of the settlement with the County
defendants. The Court noted that after deduction of her attorney's fees, Ms. Young
received $31,666.67 of the $47,500 settlement. Exercising its discretion to award Ms.
Young attorney's fees under 42 U.S.C. § 1988(b) as the prevailing party, the Court
offset the jury award by the $31,666.67 Ms. Young actually received from the County.
The Court denied the City's post-trial motion for judgment as a matter of law, for a new
trial, or for remittitur, concluding that the jury's verdict was supported by the evidence.
By separate order, the Court granted Ms. Young $86,013.08 in attorney's fees. This
figure resulted after a reduction equal to the amount of fees the plaintiff had paid out
of the County's settlement.




                                           -5-
                                          III.


      On appeal, the City first argues that, as a matter of law, there was no violation
of Ms. Young's constitutional rights during "period one," while she was awaiting the
completion of necessary paperwork for her release. The City next argues that, as a
matter of law, the harm sustained by Ms. Young during "period two" is not attributable
to the City, but rather to the County. In particular, the City argues that there was no
causal link between the strip search and City custom or policy.


      The City also asserts evidentiary error in the admission of evidence of Ms.
Young's treatment while in County custody before going to court, and instructional
error in the District Court's rejection of the City's proposed instructions (1) on the
causation element of an unreasonable seizure, (2) that the municipal court judge and his
bailiff were not City actors, and (3) that under Arkansas law, the sheriff of a county is
solely responsible for the County jail.


      The City also argues that the entire amount of the settlement with the County
should have been offset, and that the amount of damages awarded by the jury was
excessive.


      Ms. Young argues on appeal that she stated a claim against the City for a custom
or policy that allows too many mistaken-identity arrests, and that, accordingly, her
claim for damages against the City for the one-and-one-half days of detention before
the municipal judge's order of release should not have been dismissed. Ms. Young also
argues that her claims against Officer Brown, Ms. Shook, and Sergeant Haggard should
not have been dismissed prior to trial. Officer Haggard argues in response that the
District Court correctly determined that a constitutional claim was not stated against
him, and that, alternatively, he is entitled to qualified immunity.


                                           -6-
                                          IV.


      We review the District Court's grant of motions to dismiss and motions for
summary judgment de novo. Anderson v. Franklin County, 192 F.3d 1125, 1131 (8th
Cir. 1999). A motion to dismiss should be granted only if, taking the allegations in the
complaint as true, it appears beyond doubt that plaintiff can prove no set of facts
demonstrating entitlement to relief. Id. A motion for summary judgment should be
granted only if there is no genuine issue of material fact, and the moving party is
entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c).


      We first conclude that the District Court's ruling that no claim was stated against
Officer Brown or Ms. Shook arising out of the arrest and initial detention was correct.
When Officer Brown made the initial arrest, his car computer showed that there was
a warrant for Ms. Young, and Ms. Shook had verified this information over the radio.
Officer Brown had an objectively reasonable basis for making the arrest. As to
Ms. Shook, she was mistaken, but the mistake was not deliberate. It was occasioned,
rather, by the press of business and by the speed with which officers in Ms. Shook's
position were required to act. A mistake made under these conditions, in our view, is
not sufficient to render an arrest "unreasonable" within the meaning of the Fourth
Amendment. Nor do we see any evidence of a custom or policy of the City here that
led to the mistaken arrest. The City can be faulted for not putting in place more precise
procedures, but there is no evidence of a custom or policy of making mistaken arrests.
Ms. Shook's mistake, and Officer Brown's reliance on it, amounted to nothing more
than negligence, which normally does not give rise to a claim under § 1983. See Lane
v. Sarpy County, 165 F.3d 623, 624 (8th Cir. 1999).


      The next sequence of events, occurring after Ms. Young had been taken to the
jail, presents a closer question. By this time, Officer Brown had realized that there was
no warrant for Ms. Young in her own name, and that her name appeared in "the

                                          -7-
system" only as an alias for her sister, Glenda Marie Walker. He looked at Ms.
Walker's photograph and formed the opinion that Ms. Young was not the person in the
photograph. There is, however, no evidence that Officer Brown had the authority to
release Ms. Young. It seems to us that he did what he should have done: he reported
the facts to Sergeant Haggard, a superior officer. Sergeant Haggard advised Officer
Brown to consult the detectives' office, and, according to Officer Brown, he was then
instructed that the matter would have to wait for action by the court, which would not
occur until Monday morning.


      Ms. Young argues that Officer Brown and, through him, Sergeant Haggard, had
actual knowledge at this point that Ms. Young had been improperly arrested. We think
this overstates the case. Certainly there was reason to question whether a mistake had
been made, but the situation was equivocal. Officer Brown had originally been
informed that there was a warrant for Ms. Young in her own name. Thereafter, he
learned that Ms. Walker had been using Ms. Young's name as an alias. The
photograph did not match the appearance of the person arrested. On these facts, we
believe that an objectively reasonable officer could have decided to wait for a judge to
make the final determination. That the arrest occurred on a week end, when the judge
was not readily available, is unfortunate. Indeed, it is more than that: it shows a
decided lack of solicitude on the part of the City for the liberty of its citizens. We have
to remember, however, the conditions under which police officers must work. We
believe that Officer Brown and Sergeant Haggard were entitled to qualified immunity:
that is, that a reasonable officer could have thought it reasonable to wait for a judge's
decision.


      This conclusion is supported by the Supreme Court's decision in Baker v.
McCollan, 443 U.S. 137 (1979). The case holds that the Fourth Amendment is not
violated when an individual is arrested and detained (mistakenly) pursuant to a valid
warrant for another person, where the person detained receives a probable-cause

                                           -8-
hearing within three days of the arrest. Id. at 142-43. The Court declined to impose
upon police officers an affirmative duty of investigating claims of mistaken identity.
See also Lane v. Sarpy County, supra; Johnson v. City of St. Paul, 634 F.2d 1146 (8th
Cir. 1980). The plaintiff argues that Baker is distinguishable. In Baker, the fact of the
mistaken identity was not discovered for three days. Here, plaintiff argues, the
defendants knew that they had the wrong woman, but decided to keep her detained for
a probable-cause hearing on Monday morning nonetheless. If we were faced head on
with the question whether the Fourth Amendment was violated, this distinction might
well prove dispositive. But when the doctrine of qualified immunity is taken into
account, we believe the District Court correctly held that these individual police
officers are not liable in an action for damages. We decline to hold officers in this
situation to the niceties of legal distinctions, even though the distinctions might seem
persuasive to judges in the light of hindsight.


                                            V.


       We now turn to the portion of the case that went to the jury – the action against
the City of Little Rock for events that took place after Ms. Young was ordered released
by the Municipal Court. The City argues that some period of time must be allowed for
an order of release to be carried out, and that certain administrative formalities (referred
to as "out-processing") are permissible. Certainly the jury might have accepted this
argument, but we do not think it had to. When Ms. Young appeared in court on
Monday morning, the judge ordered a thumbprint comparison, a more reliable means
of identification than a photograph. On the basis of this comparison, the court found
that Ms. Young had not been properly arrested. The court stated: "show this lady
released." Instead of releasing her, however, officers returned her to the holding cell,
along with other prisoners, for transportation back to the jail. She was chained to five
or six other female inmates, loaded onto a van, transported to the jail, and there strip
searched, all of this occurring after the court had ordered her released. The strip search

                                            -9-
took place in front of five or six other people. Only after this was she allowed to
change into her own clothes and actually set free.


      The City contends that the phrase "show her released" is not the same thing as
ordering her released in the courtroom. The matter, we suppose, is arguable, but it is
not so clear as to make the jury's verdict unreasonable as a matter of law. Indeed, the
City itself, in its answer to paragraph 41 of the complaint, stated that "Judge
Munson . . . dismissed the charge as to Mrs. Young and ordered her released . . .." The
City says it was not practical to release her at that time, because she was still in jail
clothing (an orange jumpsuit). We think the jury could reasonably conclude that this
aspect of the problem could have been left up to the plaintiff. In addition, the City
could have had her transported back to the jail without chaining her, and certainly there
was no necessity whatever to strip search a person who was wholly innocent of any
charge. The whole incident is shocking.


      As the City points out, it does not operate the jail. The City of Little Rock has
no jail of its own. It contracts with the County for the housing of City prisoners. What
the County does with prisoners, therefore, the City says, is not its problem, and there
is no vicarious liability under § 1983. Although this line of argument has some surface
appeal, we do not believe that the jury had to accept it. City employees were aware of
the custom of chaining prisoners, and they knew that Ms. Young was being taken back
to the jail. Strip searching of prisoners is routine procedure, and the jury could
reasonably infer that the City knew that a person entering the jail, in jail clothing with
a group of other detainees, would be strip searched. In these circumstances, it is far
from unfair to attribute to the City the policies routinely used by the County jail in the
housing and processing of City prisoners.


      The City argues that the verdict is too high – $35,000 for the time spent in the
holding cell at the Municipal Court after the order of release, and $65,000 for the time

                                          -10-
spent at the jail before release actually occurred. We grant that the amounts are high,
but they are not so excessive as to be shocking. The liberty of the individual is at stake
here. A citizen had been arrested, erroneously as it turned out, and a court had ordered
her released. The court's order had not been followed. Instead, a process of
administrative foot-dragging took place, characterized by gross indignities. There was
evidence of serious psychological harm, including the facts that Ms. Young was
reluctant to leave her house for a substantial period of time following the incident, and
that she became ill when questioned by a police officer in front of her home (in a
completely unrelated incident). We cannot say that the jury's award was "shocking,
monstrous, or constitute[d] a plain injustice." City National Bank v. Unique Structures,
Inc., 929 F.2d 1308, 1315 (8th Cir. 1991).


                                           VI.


      The City argues that it did not receive sufficient credit for the settlement paid by
the County.    This argument is based on the Arkansas version of the Uniform
Contribution Among Joint Tortfeasors Act, Ark. Code. Ann. § 16-61-204 (Michie
1987). This statute reads as follows:


      A release by the injured person of one (1) joint tortfeasor, whether before
      or after judgment, does not discharge the other tortfeasors unless the
      release so provides; but reduces the claim against the other tortfeasors in
      the amount of the consideration paid for the release, or in any amount or
      proportion by which the release provides that the total claim shall be
      reduced, if greater than the consideration paid.

The County defendants paid $47,500 to settle the claims against them. This amount
included claims for attorneys' fees and costs. The fee, by agreement between Ms.
Young and her lawyers, was one-third of the recovery. The remainder, $31,666.67,
went to the plaintiff. When the court entered judgment after the $100,000 jury award,


                                          -11-
this figure was reduced by the amount that Ms. Young had received personally from
the settlement. Thus, the judgment against the City was for $68,333.33.

        The City argues that it should have received an additional credit, against the
$100,000 jury award, of $15,833.33. The District Court rejected this argument,
holding that under 42 U.S.C. § 1988(b) it had discretion to award attorneys' fees to a
prevailing party in an action brought to enforce § 1983. When awarding attorneys' fees
after the entry of judgment, however, the District Court reduced the amount awarded
by the portion of Ms. Young's settlement proceeds that represented fees. An award of
fees is reviewed for abuse of discretion only. The trial court knows the case best. It
knows what the lawyers have done, and how well they have done it. It knows what
these efforts are worth. It knows how to balance portions of the case together to reach
a just and reasonable award. We see no abuse of discretion here.

       If the District Court had first reduced the $100,000 jury verdict by the full
amount of the settlement paid by the County, it would then have awarded a judgment
against the City for $52,500, instead of the actual award, which was something over
$68,000. In this event, the City argues, the results obtained against it would have been
somewhat less advantageous to the plaintiff, and the fee awarded might have been
accordingly reduced. We acknowledge the theoretical force of this argument, but we
believe the District Court was well aware of what it was doing, and that the ultimate
fee award, which took into account the fees that had been paid out of the County
settlement, was reasonable. Accordingly, the fee award is affirmed.

                                         VII.

       As we have indicated, the City also argues that there was error in the admission
of evidence, and that certain jury instructions it requested should have been given.
These arguments do not require extended discussion. There was no abuse of discretion
in the admission of evidence. The instructions as given, when considered as a whole,

                                         -12-
correctly stated the law. The jury was required to find that Ms. Young's treatment,
after she was ordered released, was a direct result of a policy of the City. Certainly it
is true, in the ordinary case, that a sheriff is solely responsible for the operation of the
county jail, but this is not an ordinary case. The County jail was functioning, in effect,
as the City jail, and the jury could reasonably infer that the City was aware of the
policies and practices customarily followed by the County at the jail.

       The judgment and the award of attorneys' fees and costs are affirmed.

       A true copy.

              Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -13-